Case 2:21-mj-00584-LPL Document 13 Filed 03/25/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
Plaintiff,
vs

MARVIN L SHEPPARD IU, Criminal No: 2:21-MJ-00584-1-PLD

Defendant.

ORDER APPOINTING COUNSEL

The Court, upon a showing that the defendant is financially unable to employ counsel and
does not wish to waive his/her right to the appointment of counsel, attorney
ROBERT E. MIELNICKI is appointed as counsel for defendant MARVIN L SHEPPARD HI

pursuant to provisions on the Criminal Justice Act, 18 U.S.C §3006A.

This appointment is effective the 25th day of March, 2021.

   
 

 

 

Patricia L Dodge (
United States Magistrate Judge
